Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of Feel Golf Co., Inc. (the “Company”) on Form 10-Q for theperiod endedSeptember 30, 2012as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Lee Miller, President, Chief Executive Officer and Interim Chief Financial Officerof the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78 m or 78o (d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of Feel Golf Co., Inc. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. FEEL GOLF CO., INC. /s/ Lee Miller Lee Miller Chief Executive Officer and Interim Chief Financial Officer Date:January 23, 2013
